Case 9:21-mj-08055-BER Document 11 Entered on FLSD Docket 02/18/2021 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 21-08055-REINHART

  UNITED STATES OF AMERICA,

        Plaintiff,

  vs.

  SUZANNE ELLEN KAYE,

        Defendant.
  _____________________________________:


                     NOTICE OF REQUEST FOR DISCLOSURES OF
                          EXPERT WITNESS SUMMARIES


        The defendant, through undersigned counsel, files this notice of request for

  disclosures of expert witness summaries pursuant to Fed. R. Crim. P. 16(a)(1)(G)

  and   paragraph N of the Standing Discovery Order.           The defendant requests

  disclosure of expert testimony the government intends to introduce at trial during

  its case-in-chief.   As to each potential expert witness, the government should

  disclose the name of the expert witness, the witness’ qualifications, present

  employment, a summary of the witness’ opinion, and the bases and reasons for the

  opinion. See, e.g., United States v. Ortega, 150 F.3d 937, 943 (8th Cir. 1998)(agent’s




                                            1
Case 9:21-mj-08055-BER Document 11 Entered on FLSD Docket 02/18/2021 Page 2 of 3




  testimony,   involving   specialized   knowledge   of   drug-related   activities   and

  paraphernalia, was expert opinion subject to disclosure).


                                          Respectfully submitted,

                                          MICHAEL CARUSO
                                          Federal Public Defender

                                          s/ Kristy Militello
                                          Kristy Militello
                                          Assistant Federal Public Defender
                                          Attorney for the Defendant
                                          Florida Bar No. 0056366
                                          450 South Australian Avenue, Suite 500
                                          West Palm Beach, Florida 33401
                                          (561) 833-6288 - Telephone
                                          Kristy_Militello@fd.org




                                            2
Case 9:21-mj-08055-BER Document 11 Entered on FLSD Docket 02/18/2021 Page 3 of 3




                              CERTIFICATE OF SERVICE

        I hereby certify that on February 18, 2021, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the

  foregoing document is being served this day on all counsel of record via

  transmission of Notices of Electronic Filing generated by CM/ECF or in some other

  authorized manner for those counsel or parties who are not authorized to receive

  electronically Notices of Electronic Filing.


                                           s/ Kristy Militello
                                           Kristy Militello




                                             3
